DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 12, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazziotti (US 4861315).
 	Regarding claims 1 and 12, Mazziotti discloses a seal 34 Fig. 3 having two areas of contact to prevent fluid transfer comprising: a body comprising: a height; a first diameter (at 48) containing a first contact area 48 having a length in unbroken contact with a first surface 50; and a second diameter (at 42) containing a second contact area 38 at a distal end of the second diameter, the second contact area contacting a second surface 42 at a second point; and a notch (1200 of Annotated Fig. 3, below) extending into said body between said first contact area and said second contact area at a predetermined distance from a transition point; wherein said first diameter is dimensioned to place said first contact area in sliding engagement with, and adjacent to, a length of a first surface 50, and said second diameter is dimensioned to place said second surface at an angle to said first surface.


    PNG
    media_image1.png
    873
    860
    media_image1.png
    Greyscale

 	 	Regarding claim 4, Mazziotti discloses wherein said length of said first surface 50 and said length of said first contact area 48 are adjacent to one another for at least a portion of said length of said first surface.
 	Regarding claims 5 and 14, Mazziotti discloses wherein said seal 34 is a semi-flexible material.
 	Regarding claims 8 and 17, Mazziotti discloses wherein said transition point (1300 of Annotated Fig. 3, above) forms a right angle between said first diameter and said second diameter.
 	Regarding claims 9 and 18, Mazziotti discloses wherein said transition point 34a is capable of forming a greater than 45-degree angle between said first diameter and said second diameter.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazziotti.
 	Regarding claims 6, 7, 15 and 16, Mazziotti discloses the invention as claimed above but fails to explicitly disclose wherein the specific material of the seal.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to select an appropriate material for the given environment and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 3, 10, 11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In view of the Applicants arguments and a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claims 2, 3, 10, 11, 13 and 19 including where a valve stem and a valve stem expansion leg are within a piston and coupling area.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.



Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.  Applicant argues that the Mazziotti reference does not disclose two contact points.  This not persuasive, since the Mazziotti reference does in fact disclose two contact points, the claim does not state “only two” contact points.  
 	Applicant further argues that the contact points are broken.  This is not persuasive since the Mazziotti reference contact point at 48 is not broken.
 	Applicant further argues that the seal of the Mazziotti reference does not seal to prevent fluid transfer.  This is not persuasive, since the Mazziotti reference does in fact prevent fluid transfer, sealing lips 38 and 48 inhibit the ingress of water and other contaminants. (Also see Col. Col. 5, Ln. 12-13)
 	Applicants argument with regards to claims 4 and 8 are moot with respect to the new ground(s) of rejection.
 	Applicant argues that Applicant cannot reasonably determine which element of the claim is believed to correspond with which feature cited in the rejection.  This is not persuasive, each element according to the Examiner is identified as shown in the rejection above.
 	Applicant further argues that amending the Mazziotti reference would prevent its’ intended use.  This is not persuasive since the Mazziotti reference has more than one attribute one of which is to prevent fluid transfer, as sealing lips 38 and 48 inhibit the ingress of water and other contaminants. (Also see Col. Col. 5, Ln. 12-13)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675